DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (US Pub.: 2018/0165199) in view of Hopper et al. (US Pub.: 2012/0124586) and Talpes et al. (US Pub.: 2012/0144174).

As per claim 1, Brandt teaches/suggests a method for processing micro-operations, the method comprising: dispatching micro-operations to a scheduler queue (e.g. Fig. 6, ref. 630A-630D and 640A-640B), the scheduler queue having entries; picking, in a picking cycle, an micro-operation that is ready for issue from the entries in the scheduler queue (e.g. equate to scheduling the micro-op and having values to be used as input for execution received by the integer physical register file); issuing, in the picking cycle, the picked micro-operation from the entries (e.g. sending values of the micro-op for processing) (Fig. 3; Fig. 5-6; and [0092]-[0103]).
Brandt does not teach the method comprising:
having a first set of entries and a second set of entries wherein the first set of entries includes none of the entries in the second set of entries, and wherein the second set of entries includes none of the entries in the first, set of entries;

picking, by a second picker, a second oldest micro-operation that is ready for issue from the second set of entries, wherein prior to the first picker picking the first oldest micro-operation, the second picker is unable to pick micro-operations from the first set of entries, and wherein the second set include micro-operations in addition to the second oldest micro-operation;
issuing the picked micro-operation from the first set of entries; 
issuing the picked micro-operation from the second set of entries;
shifting and collapsing the scheduler queue to fill slots from which micro-operations were picked by the first picker and the second picker, wherein after shifting and collapsing, the scheduler queue includes a third set of entries and a fourth set of entries, wherein the third set of entries includes none of the entries of the fourth set of entries, wherein the fourth set of entries includes none of the entries of the third set of entries, and wherein the third set of entries includes at least one entry of the second set of entries;
in a second picking cycle, nicking and issuing, by the first picker, an oldest micro-operation that is ready for issue from the third set of entries, wherein the first nicker is unable to nick micro-operations from the fourth set of entries; and

Hopper teaches/suggests a method comprising: having a first set of entries and a second set of entries wherein the first set of entries includes none of the entries in the second set of entries, and wherein the second set of entries includes none of the entries in the first set of entries (e.g. first set of entries and second set of entries in the ALU scheduling queue (402); such as entries 0, 2, and 4 do not include entries 1, 3 and 5); picking, by a first picker (e.g. one of the schedulers 406-408 or 411-413 in Figure 4), a first oldest micro-operation that is ready for issue from the first set of entries (e.g. selecting the oldest-ready micro-op), where the first picker is unable to pick micro-operations from the second set of entries (e.g. as the schedulers are prevented from selecting the same micro-op entries, the entries to be selected by the second picker/scheduler would be unable to be selected by the first picker/scheduler), and wherein the first set include micro-operations in addition to the first oldest micro-operation (e.g. the plurality of micro-ops that include the oldest-ready micro-op that is picked by the first picker); picking, by a second picker (e.g. the other one of the schedulers 406-408 or 411-413 in Figure 4), a second oldest micro-operation that is ready for issue from the second set of entries (e.g. selecting the next oldest-ready micro-op), where the second picker is unable to pick micro-operations from the first set of entries (e.g. as the schedulers are prevented from selecting the same micro-op entries, the entries to be selected by the first picker/scheduler would be unable to be selected by the second picker/scheduler); issuing the picked micro-operation from the 
Talpes teaches/suggests a method comprising: wherein prior to the first picker picking the first oldest micro-operation (e.g. by combining the assigning micro-operations to a scheduler with Hopper’s first/second picker/scheduler picking corresponding oldest micro-operation, the resulting combination of the references would further teach/suggest the first oldest micro-operation being assigned to the first picker such that the second picker would be unable to pick the first oldest micro-operation, even prior to the first picker picking the first oldest micro-operation as it is assigned to the first picker: Claim 1)  ([0005]; [0016]-[0017]; [0049]-[0052]; and Claim 1).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Hopper’s picking of micro-operation Talpes’ assigning of micro-operations into Brandt’s method for the benefit implementing Hopper, [0045]) and less scheduling queue occupancy and faster queue retirement (Talpes, [0042]) to obtain the invention as specified in claim 1.

As per claim 2, Brandt, Hopper and Talpes teach/suggest all the claimed features of claim 1 above, where Brandt and Hopper further teach/suggest the method comprising wherein the scheduler queue is a single queue structure (Hopper,  Fig. 4, ref. 402 or 404) (Brandt, Fig. 3-6; [0092]-[0103]; and Hopper, Fig. 4; [0018]-[0020]; [0039]-[0051]).

As per claim 3, Brandt, Hopper and Talpes teach/suggest all the claimed features of claim 1 above, where Brandt and Hopper further teach/suggest the method further comprising: blocking the picked micro-operation from the first set of entries and the picked micro-operation from the second set of entries from being picked in a next picking cycle (Brandt, Fig. 3-6; [0092]-[0103]; and Hopper, Fig. 4; [0018]-[0020]; [0039]-[0051]), wherein it would have been obvious for the multiplexer (Brandt, Fig. 6, ref. 660) to block the picked micro-operation until it is being forwarded.

As per claim 4, Brandt, Hopper and Talpes teach/suggest all the claimed features of claim 1 above, where Brandt and Hopper further teach/suggest the method further comprising: in the picking cycle, generating a ready vector from micro-operations remaining in the scheduler queue from both the first set of entries and the second set of Brandt, Fig. 3-6; [0092]-[0103]; and Hopper, Fig. 4; [0018]-[0020]; [0039]-[0051]), functionally equate to the scheduler properly selecting ready micro-ops.

As per claim 5, Brandt, Hopper and Talpes teach/suggest all the claimed features of claim 4 above, where Brandt and Hopper further teach/suggest the method further comprising: picking, in the picking cycle, an oldest micro-operation that is ready for issue from the ready vector (Brandt, Fig. 3-6; [0092]-[0103]; and Hopper, Fig. 4; [0018]-[0020]; [0039]-[0051]), wherein it would have been obvious that the resulting combination of the reference further teaches/suggests the above claimed features.

As per claim 6, Brandt, Hopper and Talpes teach/suggest all the claimed features of claim 5 above, where Brandt and Hopper further teach/suggest the method further comprising: blocking the picked micro-operation from the first set of entries, the picked micro-operation from the second set of entries and the picked micro-operation from the ready vector from being picked in a next picking cycle (Brandt, Fig. 3-6; [0092]-[0103]; and Hopper, Fig. 4; [0018]-[0020]; [0039]-[0051]), wherein it would have been obvious that the resulting combination of the reference further teaches/suggests the above claimed features.

As per claim 7, Brandt, Hopper and Talpes teach/suggest all the claimed features of claim 5 above, where Brandt and Hopper further teach/suggest the method further comprising: issuing, in a next picking cycle, the picked micro-operation from the ready vector (Brandt, Fig. 3-6; [0092]-[0103]; and Hopper, Fig. 4; [0018]-[0020]; [0039]-

As per claim 8, Brandt, Hopper and Talpes teach/suggest all the claimed features of claim 1 above, where Brandt and Hopper further teach/suggest the method comprising wherein the entries of the first set of entries differ from the second set of entries based on at least one of priority, historical data, and queue position (Brandt, Fig. 3-6; [0092]-[0103]; and Hopper, Fig. 4; [0018]-[0020]; [0039]-[0051]), wherein it would have been obvious that the resulting combination of the reference further teaches/suggests the above claimed features.

As per claim 9, Brandt, Hopper and Talpes teach/suggest all the claimed features of claim 1 above, where Brandt and Hopper further teach/suggest the method comprising wherein the scheduler queue is an address generation scheduler queue (Brandt, Fig. 3-6; [0092]-[0103]; and Hopper, Fig. 4; [0018]-[0020]; [0039]-[0051]), wherein it would have been obvious that the resulting combination of the reference further teaches/suggests the above claimed features.

As per claim 10, claim 10 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, Brandt, Hopper and Talpes further teach/suggest the processor comprising: a micro-operation dispatch unit; wherein the micro-operation dispatch unit is configured to operate accordingly; the scheduler queue is configure to operate accordingly; and having a third oldest micro-operation, and Brandt, Fig. 3; Fig. 5-6; and [0092]-[0103]; Hopper, Fig. 4; [0018]-[0020]; [0039]-[0051]; and Talpes, [0005]; [0016]-[0017]; [0049]-[0052]; Claim 1).

As per claims 11-18, claims 11-18 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2-9, wherein claims 11-18 is the processor implementing the method of claims 2-9.

As per claim 19, claim 19 is rejected in accordance to the same rational and reasoning as the above rejection of claims 1 and 10, where Brandt, Hopper and Talpes further teach/suggest the method comprising picking, in the picking cycle, at least one further oldest micro-operation that is ready for issue from the at least one scheduler queue; and wherein the third set of entries include micro-operations in addition to the oldest micro-operation (Brandt, Fig. 3; Fig. 5-6; and [0092]-[0103]; Hopper, Fig. 4; [0018]-[0020]; [0039]-[0051]; and Talpes, [0005]; [0016]-[0017]; [0049]-[0052]; Claim 1), as another scheduler picks another oldest micro-operation.

As per claim 20, Brandt, Hopper and Talpes teach/suggest all the claimed features of claim 19 above, where Brandt and Hopper further teach/suggest the method Brandt, Fig. 3-6; [0092]-[0103]; and Hopper, Fig. 4; [0018]-[0020]; [0039]-[0051]), wherein it would have been obvious that the resulting combination of the reference further teaches/suggests the above claimed features. 

II. PERTINENT PRIOR ART NOT EXPRESSLY RELIED UPON
Venkataramanan et al. (US Pub.: 2012/0291037): show that shifting and collapsing of scheduler queue is well-known in the art ([0032]-[0034])


III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        May 27, 2021